PER CURIAM.
On direct appeal of his conviction, appellant seeks to raise a claim of ineffective assistance of counsel, arguing that his attorney’s failure to move to suppress his identification by a police officer was clear ineffective assistance apparent on the face of the record. We disagree that this is the type of claim, such as a conflict of interest, which can be raised on direct appeal. See Burgess v. State, 776 So.2d 1035 (Fla. 4th DCA 2001).
We likewise affirm on the issue that the police officer testified as to common prac*256tices among narcotics dealers because appellant did not object to the testimony.
Affirmed as to all issues raised.
WARNER, FARMER and TAYLOR, JJ., concur.